         Case MDL No. 2741 Document 1797 Filed 05/15/20 Page 1 of 3




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −209)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,753 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                       May 15, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2741 Document 1797 Filed 05/15/20 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                MDL No. 2741



                   SCHEDULE CTO−209 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

  CAC         2      20−03946      James Hill v. Monsanto Company

FLORIDA MIDDLE

  FLM         8      20−00699      Gilroy v. Monsanto Company
  FLM         8      20−00826      Cichowicz v. Monsanto Company

GEORGIA MIDDLE

 GAM          4      20−00075      CALDWELL v. MONSANTO COMPANY
 GAM          7      20−00066      CROFT−BAILEY v. MONSANTO COMPANY

GEORGIA NORTHERN

 GAN          4      20−00080      Jordan v. Monsanto Company

HAWAII

  HI          1      20−00199      Yamauchi vs. Monsanto Company

ILLINOIS NORTHERN

  ILN         1      20−02286      Lukomski v. Monsanto Company

KENTUCKY WESTERN

 KYW          1      20−00001      Ward v. Monsanto Company

MASSACHUSETTS

  MA          1      20−10542      Aldoupolis et al v. Monsanto Company

MISSOURI EASTERN

 MOE          4      20−00463      Culp et al v. Monsanto Company et al
        Case MDL No. 2741 Document 1797 Filed 05/15/20 Page 3 of 3

 MOE          4      20−00466      Hutchison v. Monsanto Company
 MOE          4      20−00544      Foral v. Monsanto Company
 MOE          4      20−00546      Molina v. Monsanto Company
 MOE          4      20−00547      Kincell et al v. Monsanto Company

NEBRASKA

  NE          8      20−00173      Gothier et al v. Monsanto Company
  NE          8      20−00174      Pillen et al v. Monsanto Company
  NE          8      20−00175      Schuman et al v. Monsanto Company

NEW YORK EASTERN

 NYE          1      20−01670      Broccoli et al v. Monsanto Company et al

OHIO NORTHERN

 OHN          1      20−00309      Platt v. Monsanto Company, Inc.
 OHN          3      20−00964      Booth v. Monsanto Company

TENNESSEE EASTERN

  TNE         2      20−00082      Kinkead v. Monsanto Company (TV2)
